COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Andrew J. Serrano v. The State of Texas

Appellate case number:   01-13-00975-CR

Trial court case number: 1842255

Trial court:             County Criminal Court at Law No. 4

       It is ordered that the opinion’s “do not publish” notation be changed to “publish.” See
TEX. R. APP. P. 47.2(b). It is also ordered that Appellant’s Motion for Rehearing is denied.

Judge’s signature: _/s/ Rebeca Huddle_________________________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: March 12, 2015